Title: To Thomas Jefferson from Joseph Anthony, 22 January 1802
From: Anthony, Joseph
To: Jefferson, Thomas


          
            Dear Friend
            Richmond Virginia 1 mo. 22. 1802
          
          It is the indispenceable duty of every enlightened Lawgiver, to have accurate information of the situation, and Circumstances, of the country for whom he is to legislate; & to acquire a perfect knowledge, of the Character, the manners, Habitudes, and inclinations, of its people, before he can expect to be sucessful in laying down those rules which are suitable for their Government, but with this qualification he will be led to decide, not according to his good wishes for mankind; but according to their real condition not according to a perfect state of society, but according to the degree or advancement which they have made toward it: because such laws are more likely to be well received & obeyed and more likely to lead them on at last to happiness such are the reflections which are produced, upon a review of the facts which present themselves in the examination of the History of our Country. We once felt the yoke of oppression ourselves, we saw that freedom was good and we determined to possess it. we asserted our rights, we established our principles and we enforced our demands, in short we were free to make laws for ourselves & to regulate our own concerns in a way that suited us this was perhaps the first oppertunity we had of applyin a remedy for the cure of one of the greatest of our internal defects, that of domestic Slavery; It might have been happier for us if we could have laid the Ax to the root of the tree at this period thou was among the number of those who saw it at the time but thou embraced all that was then fit to be embraced for the most enlightened Philosopher although he may see and lament yet he cannot act, or put in motion more than there is a concurent disposition in his fellows to receive & forward Considering the matter in this way perhaps it is right to conclude that all was done towards it that could be done & that we attained all at that time which was within our power to attain & for it let us claim all the congratulation due to an enlightened & growing people advancing as I trust and am willing to believe to that state of perfection, which earthly beings are qualefied to attain, yet we might have done more by this time than we have. Virtue has not kept pace with knowledge (at least in the bulk of the nation) or we might have approached nearer to such a state than we have, one among the complaints against Great Brittain brought forward as an excuse for withdrawing our affections from our Mother country was that they imposed Slaves upon us contrary to our will it was certainly a good reason for asserting the right of judgeing and acting for ourselves, but how have we acted? we established our right of Self Government but the law of our Strength we made the measure of our justice in as much as we refused to dispence that to men in a station below us which we claimed for ourselves from men (who said they were) above us—Happy Country! its a charming sound charming indeed! and superlatively blessd must be that people who are tenants of a place deserving of the title but might we not have deserved it by this time if we had at the time of obtaining our countries emancepation from the Yoke of foreign oppression laid the foundation upon which to build up an entire free people and gradually to have done away an evil of so great a magnitude as that of domestic Slavery. If we might not have deserved it by this time convinced, I am, that we might at least have had a much better prospect for it. Compare such a situation as might have been ours ere now, with a state of continual uneasiness under oppression on one hand and apprehensions for Safety on the other and let this urge us though late to begin the Work, for delay can only make things worse and put the remedy farther out of our power—as for the work of emancepation itself—it has been begun the natural force of things will impel it forward and it is not in the power of Human contrivance to prevent it—perhaps it goes on as fast as it ought; but a disposition should be cherished to receive it by the white people upon this score it appears to me we are greatly behind hand. for bare emancipation from a particular master is not all, they must have a prospect of other previledges also, a bare discharge from the Yoke and to be like oxen, driven away from their masters crib to roam the barren Heath for food will not do—the laws must relax a little for amendment of their condition they must at least enjoy a prospect of arriveing at some future day to a better destiny, but how is their condition to be amended without risqueing the peace of Society? this is the common enquiry even among those who are willing to admit the equity of their claim the thing is desireable but how is it to be come at—Upon this subject let me hazard a few Suggestions in the first place we say are the Africans to be doomed to perpetual Bondage or are they to be free and we answer without hesitation—they are to be unquestionably free. in the next we enquire what is to become of them must they be driven out like wild beasts to roam in the wilderness without food and without raiment to cover them from the Cold? although perhaps the prime of their days have been spent in labouring for another whose board is now covered with the fruits of his earning & whose body is now warm from the Flocks of his feeding. afflicted christianity recoils at the Idea—Well, must they remain among us and be incorporated with the Whites so as to become a motley multitude of dissonant figures. Pride and deep rooted prejudices, says, no, I forbid it. the only alternative then which is left us, is that a place must be provided to send them to where they may have a Government of their choice and consequently laws of their own makeing—laws of their own makeing because those laws which a people enact for themselves are generally best obeyed—the most respected the best understood and therefore the best adapted to their Capacities and inclinations all these things are necessary to a Well Ordered Society of any people let their condition in other respects be what it may. but what are the first steps towards an establishment of this sort must a country be prepared with Habitations to receive them or must means first be used to prepare the people to go to it. first of all the people must be put in a way of improvement to prepare their minds for embraceing a new Country when one offers & to qualify them for manageing its affairs when they arrive at it. then invitations instead of commands will be sufficient to entice them to leave us but how is this preparation to be brought about so as to put them in a condition for removal my plan would be to enlist them I mean the free ones in the same manner you do Soldiers give them a Bounty &c as you do them let them be officered in the same manner and diciplined which will hold them together and teach them obedience & good Order let stations be provided for them to consist of Land for their cultivation which should be worked under the direction of the officers for publick account the produce of which to come into graneries for the purpose of being again dealt out for their use in pay and Subsistance thus we should get a sort of organized army at command. we should separate the free Blacks and Mulattoes from the Slaves and we should place them where they should be compeled to labour for subsistance and in doing this we should in all likelyhood dry up a source of much mischief not only to the white people but to the remaining Slaves also. Well haveing in this manner drawn all our freed people together and in some sort set up a new society of men whom we have taught to be governed and to earn a subsistance we may then begin to consider them as vergeing towards a better condition as in some sort of preparation to embrace a new country should one present itself as a suitable place to transplant them this transplanting must be carried on by drawing from our first establishments as a skilful farmer would draw apple trees from a nursery a new enlistment must take place from amongst our prepared subjects to people the new colony the Bounty then to be offered must consist of certain enlargement of priviledges and a sufficient space of Land to each as permanent Estate
          By this mode of procedure we should have two kinds of establishment one for picking up the freed people & seperateing them from among the Slaves and the other for permanent establishment & self Government but in carrying it on we would instead of Musquets & Bayonets put into their hands “Plowshares and pruning hooks” the implements of peace and husbandry as well as instead of Powder and Shot to do mischief. give them all kinds of prolific seeds to “multiply and replenish the Earth” with; and thus arrayed we shall not be afraid of them because while we are learning War they will be learning peace as the only means of Safety & of bettering their Condition
          Perhaps the work might seem a little strange to them at first but if it was begun by some of their known advocates they would be less fearful of engageing and when once established they might appear an inviteing Society for others to come to when the country becomes pretty well drained of those already free others might be sent to the establishment as they become free. it might even be made a condition of their emancepation so in like manner when a Colony was only begun thou would migrate thither of their own accord as naturally as the Waters flow into the sea the thing would become easy as it advanced for the whole country would lend their aid when once the way was pointed out. No force or Compulsion should be practized upon any one more than a man would use in a well ordered family all must be done by perswasion and inducement so as to appear manifestly that their Interest was the object to be improved—they would then come forward willingly
          If Congress would place a small sum of money at the present at the disposal of the President of the United States and leave the manner of vesting it to his own judgment and experience there remains not a doubt in my mind but the foundation of a great work might be laid with it that might in time so operate as to be the means of removeing one of the greatest evils with which a nation was ever cursed entirely from our land. the expence of such an undertakeing would be nothing when suitable Lands were provided and thus provided they would be at moderate prices such as they would at any time Command. again if they should be no longer wanted for this establishment, it would be like furnishing a Capitol Stock in trade and might be made to support and extend itself
          The last twelve Months of my life have been almost wholly devoted to the examining as far as I was able into this subject and in enquireing after suitable situations for an establishment of the first description which I have mentioned yet in such a research it has appeared best to say but little as to the main object in question & not to let “my left hand know what my right hand doeth” the twelve preceding I taught School gratis furnishing Books &c (a Sunday school it was called) at which many of different ages from tweflve to Thirty Years attended and received instruction with unwearied attention and diligence. but it so disgusted the people of this Town that they became loud in their acclaimations against the institution and a discovery of the meditated insurrection in this neighbourhood happening about the same time they almost wholly prevented the attendance of my Scholars. these discouragements so disheartened me and them that we dropt the School much to their regret. Robert Pleasants of Curels near this place emancepated a considerable number and being a noted friend and advocate in their cause he was in a manner looked up to as their Common Father and they brought all their complaints before him to get them redressed and as there subsisted an intimacy between him & myself known to and approved of by them a considerable share of their affections devolved upon me since his death—The old man had tenanted out many of these families upon a Tract of Land near him which he left in his Will for their use in manner following. vizt. a School was opened in which the Children of the Tenants were to be instructed and the rents which the parents were bound to pay was to go to the support of it. now as there are many free people of those which him & others liberated with their decendants upon the place which he appropreated exclusively to them & round about its neighbourhood it seems to me a proper begining for an establishment upon our first description lands adjoining or contiguous might be purchased at a moderate rate which instead of being injured might be improved in value by cultivation if proper care was taken of it in that case the United States could not loose but gain by the bargain. The place I have been describeing seems best adapted to such an undertakeing because there we find it already begun—because there we find plenty of neighbouring subjects for a first essay and because there a considerable advancement might be made before any thing would appear to be removed out of its place and lastly because there the Land is of moderate strength—cheap—plenty of it vacant and not verry difficult to be come at in sufficient quantities to answer all the purposes of our first institution without exciting either the fears or the envy of the surrounding Country
          I have no apology to make for this intrusion upon thy time & patience more than what the importance of my subject affords. I know thou art one of those who are deeply impressed with our unfortunate situation in relation to slavery not merely as it regards the poor oppressed African but as it regards also the Welfare, nay, the verry existance of order and happiness in some of the States consider what would have been our situation had thou not been elected president. Even the suspence which was occasioned by the clashings of party prejudices made us tremble the consequences which might have ensued to the Southern States were truly awful—thou was the peoples choice and therefore the proper person at this time to be their President I rejoiced when I heard thou was chosen because the plans which it appeared thou held & the policy which thou would be likely thence to pursue appeared most likely to better our condition as a nation. and to rescue us from a track which seemed to me tending to the reverse. yet it requires the concurence & approbation of the community to carry into effect the advices which thou sees are best for us and without it thou can do but little
          I hope the President will not be displeased at a plain simple suggestion from one of the great family whose name is among its friends
          And Thine
          
            Joseph Anthony
          
          
            P.S. As I am desireous of possessing all the light which can be thrown upon this subject and as I am aware of the strictness necessary in thy situation to avoid exciteing the least mistaken impressions in the minds of the people of thy sentiments thereon I engage should thou find freedom to make me any communications, not to impart them to another person of any description—I may receive instruction from thee upon this subject that may at some future day be useful as I am but about 32 years of age—the time may come when I may be useful. If I cannot do it now
            J A
          
        